oO fo NN DR A HR WD HO

BS NH BH BHO LO KO BRD RD BRD OOO eel ee
oN DN SF WY NY SH CD oO eo HN DH AH FR WY LY SK S&S

 

Case 20-10752-abl Doc 74 _ Entered 08/19/20 11:29:43 Page 1 of 2

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022

Trustee@s-mlaw.com

TRUSTEE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re Case No. BK-S 20-10752-ABL

JIMENEZ ARMS, INC., IN PROCEEDINGS UNDER CHAPTER 7
NOTICE OF HEARING APPLICATION TO
EMPLOY NELLIS AUCTION AS
AUCTIONEER, PAY COMMISSION AND
EXPENSES, AND MOTION TO SELL
PERSONALTY AT PUBLIC AUCTION
Debtor Date: September 17, 2020
Time: 11:00 a.m.

Nm meee Se ee ee ee ee Nee Noe nee ee? Ne” ee”

 

TO: DEBTOR JIMENEZ ARMS, INC.; ATTORNEY FOR DEBTOR THOMAS E. CROWE,
ESQ.; CREDITORS and OTHER PARTIES IN INTEREST:

NOTICE IS HEREBY GIVEN that an APPLICATION TO EMPLOY NELLIS AUCTION AS
AUCTIONEER, PAY COMMISSION AND EXPENSES, AND MOTION TO SELL
PERSONALTY AT PUBLIC AUCTION was filed by LENARD E. SCHWARTZER, Chapter 7
Trustee. The Motion seeks authorization to sell various inventory as more particularly set forth in
the Motion on file with the above-entitled Court at a public auction and to employ the services of
NELLIS AUCTION, as auctioneer. The motion further seeks to pay 25% of the gross receipts of
said sale to the auctioneer, in addition to any necessary expenses up to $1000.00. For further
particulars, see the motion on file with the Bankruptcy Court. The auction will be held online at
www.nellisauction.com on September 24, 2020 and may be continued or rescheduled as necessary.

 
on & Ww tb

Oo co SS DH

10
Li
[2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 20-10752-abl Doc 74 _ Entered 08/19/20 11:29:43 Page 2 of 2

Any Opposition must be filed pursuant to Local Rule 9014(d)(1).

Local Rule 9014(d)(1): “Except as set out in subsection (3) below, any opposition
to a motion must be filed, and service of the opposition must be completed on the
movant, no later than fourteen (14) days preceding the hearing date for the motion.
The opposition must set forth all relevant facts and any relevant legal authority. An
opposition must be supported by affidavits or declarations that conform to the

provisions of subsection (c) of this rule."

 

the person who sent you this notice.

and

the hearing.

 

If you object to the relief requested, you must file a WRITTEN response to
this pleading with the Court. You must also serve your written response on

If you do not file a written response with the court, or if you do not serve
your written response on the person who sent you this notice, then:
* The court may refuse to allow you to speak at the scheduled hearing;

* The court may rule against you without formally calling the matter at

 

NOTICE IS FURTHER GIVEN that the hearing on the Motion may be

continued without further notice.

NOTICE IS FURTHER GIVEN that the hearing on the Motion will be held

before a United States Bankruptcy Judge in the Foley Building, 300 Las Vegas

Boulevard South, 3“ Floor, Las Vegas, Nevada, on September 17, 2020, at the hour

of 11:00 a.m.

Dated: August 11, 2020

f

 

 

 

LENARD E. SCHWARTZER
Trustee

 
